DETAILED ACTION
This communication is response to the amendment filed 01/25/2022. Claims 1-5, 7-20 and 22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was filed after the mailing date of the Non-Final Rejection on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-12, 15-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0214575 to Asenjo et al. (hereafter Asenjo) in view of US Pub. 2018/0205658 to Sullivan (hereafter Sullivan).

Regarding claim 1, Asenjo discloses an apparatus configured for facilitating geospatial sensing of an environment (see Asenjo, Fig 1), the apparatus comprising: 
one or more processors and one or more persistent memory modules having program instructions stored thereon which, when executed by one or more processors (see Asenjo, Fig 12), perform the following acts: 
collect environmental data by a collection agent operating with a plurality of sensors configured to sense data relating to the environment (see Asenjo, ¶ 0031: The data collection system 28, 30 includes a cloud agent 32, 34 configured to collect live data (e.g., status parameter values) and/or historical data (e.g., alarm history, fault history, warning history, status history, trend data, etc.) from the industrial devices 16, 18, 20, 22, 24, 26, directly and/or indirectly); 
prioritize the environmental data responsive (see Asenjo, ¶ 0032: The data can be prioritized before transmission to the cloud platform 40. Further, the data can be transmitted with priorities indicating the order with which the cloud platform 40 processes the data; ¶ 0035: the manifest 42, 44 can identify the priorities and/or upload rates of the different types of data transmitted to the cloud platform 40; the manifest 42, 44 may define such "live data" as being of high priority (e.g., lower priority than alarm data, but higher priority than historical data), and may specify a corresponding high upload rate for such "live data"; ¶ 0057: the live data queue 80 relates to substantially real-time monitored data, such as current temperatures, current pressures, etc); and
 responsive to prioritizing he environmental data, transmit one or more pieces of the environmental data to at least one of an edge network node and a cloud-based datacenter network node (see Asenjo, ¶ 0008: he collected data is sent to a remote cloud platform according to the manifest; ¶ 0032: The cloud agent 32, 34 is further configured to transmit the collected data to a cloud platform 40 of the cloud-based remote monitoring system 10).
Asenjo discloses collecting live data, which is interpreted to data relating to the environment since the data is pertaining to temperature measurement but Asenjo does not explicitly disclose “prioritize the environmental data responsive to at least one of a determination of cellular radio access network (RAN) resource capacity available to the collection agent, RAN transmission resource capacity, and cost of the cellular RAN resource capacity available to the collection agent.”
However, Sullivan discloses collect environmental data by a collection agent operating with a plurality of sensors configured to sense data relating to the environment (see Sullivan, ¶ 0005: an aircraft may collect flight data from a first set of aircraft sensors. This collected flight data may then be transmitted from the aircraft by a communication terminal of the aircraft; ¶ 0035: Aircraft sensors 190 may be configured for aircraft 130 to provide signals indicative of various aircraft parameters, including data regarding the physical state of aircraft 130, as well as signals indicative of activities of the flight crew and passengers. For example, aircraft sensors 190 may include one or more accelerometers, gyroscopes, torsion sensors, tension sensors, fuel sensors, landing gear and cargo door proximity sensors, various engine sensors, air speed sensors, external and cabin temperature sensors, humidity sensors, altimeters, external and cabin pressure sensors, microphones and earphones for the pilots or other members of the flight crew, area microphones or video cameras in the cockpit, passenger compartments, or cargo hold, and so on); prioritize the environmental data responsive to at least one of a determination of cellular radio access network (RAN) resource capacity available to the collection agent, RAN transmission resource capacity, and cost of the cellular RAN resource capacity available to the collection agent (see Sullivan, ¶ 0053: The flight data controller 210 may then prioritize one or both of the first set of data from the first set of aircraft sensors 255 or the second set of data from the second set of aircraft sensors 260 over the passenger data. For example, the flight data controller 210 may determine that transmission of the first set of data, the second set of data, and the passenger data may exceed the transmission capacity (e.g., the amount of scheduled resources available for data transmissions from the communication terminal 155-a) of the communication terminal 155-a, and prioritize the transmission of the first set of data and the second set of data over the transmission of the passenger data. The flight data controller 210 may reduce or eliminate the communication resources allocated to passenger data to accommodate the first and second sets of flight data; ¶ 0054: the flight data controller 210 may eliminate the communication resources allocated to passenger data, and reduce the communication resources allocated to the transmission of the second set of flight data to prioritize the first set of flight data after the trigger event has occurred. The flight data controller 210 may determine that the total transmission capacity has decreased for the communication terminal 155-a due to certain flight conditions; ¶ 0056: the prioritization table 215 may provide that data originating from each of the first set of aircraft sensors 255 (e.g., related to flight parameters that are determined based on measurements by one or more of the first set of aircraft sensors 255 or taken using one or more of the first set of aircraft sensors 255) is prioritized over data originating from each of the second set of aircraft sensors 260 (e.g., related to flight parameters that are determined based on measurements by one or more of the second set of aircraft sensors 260 or taken using one or more of the second set of aircraft sensors 260), which is prioritized of data originating from each of the passenger devices 175. In some examples, data originating from each of the first set of aircraft sensors 255 and the second set of aircraft sensors 260 may be sent first, while data originating from each of the passenger devices 175 may only be sent when extra transmission capacity is available. Flight data controller 210 may access the prioritization table 215 to determine the data that will be transmitted from the aircraft via the communication terminal 155-a).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sullivan and incorporate it into the system of Asenjo for efficient resource utilization to improve satellite communication system efficiency (see Sullivan, ¶ 0004).

Regarding claim 9, Asenjo in view Sullivan discloses the apparatus of claim 1, but does not explicitly disclose wherein at least one or more pieces of the environmental data is transmitted to the edge network node as a toll-free service of a subscriber associated with the collection agent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit environmental data as toll-free service since it is well-known to perform this teaching based on user design preference to maximize communication system resources as evidenced by US Pub. 2006/0264221 (see ¶ 0033: the truck 1 sends sensor information data that the truck 1 accumulated to the server 35. The communication network, such as the close range wireless communication or the wireless LAN, provided at the delivery center 7 is a toll-free network. Accordingly, communications of the sensor station 21 with the server 35 of the delivery center 7 via such a network is free of charge).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, Asenjo in view of Sullivan discloses the system as recited in claim 10, Asenjo does not but Kazemi does discloses wherein at least one or more portions of the environmental data is transmitted using one or more wireless technologies involving IEEE 802.11b, IEEE 802.11a, IEEE 802.11g, IEEE 802.11p, HiperLan and HiperLan II standards, Wi-Max standard, OpenAir standard, Bluetooth standard, an Enhanced Data Rates for Global System for Mobile Communications (GSM) Evolution (EDGE) network technology, a 3rd/4th/5th Generation network technology, Long Term Evolution (LTE) technology, High- Speed Uplink Packet Access (HSUPA) technology, Evolved High-Speed Packet Access (HSPA) technology, an Integrated Digital Enhanced Network (IDEN) technology, a Code Division Multiple Access (CDMA) network technology, a Universal Mobile Telecommunications System (UMTS) network technology, a Universal Terrestrial Radio Access Network (UTRAN) technology, an AII-IP Next Generation Network (NGN) technology, an IP Multimedia Subsystem (IMS) technology, and a satellite telephony network technology (see Sullivan, Fig 1; ¶ 0025: transmission of flight data may be based at least in part on the presence of an indication of a trigger event for the aircraft. Where the flight data is transmitted to a ground station via a satellite data communication system, the amount of data sent may be a portion of the transmission capacity of the system; ¶ 0030: The networks 120 may include a local area network (LAN), metropolitan area network (MAN), wide area network (WAN), or any other suitable public or private network and may be connected to other communications networks such as the Internet, telephony networks (e.g., Public Switched Telephone Network (PSTN), etc.), and the like; ¶ 0033: Passenger devices 175, which may be mobile, wireless, or other communication devices, within the aircraft 130 may communicate with one or more networks 120 via network connections 180 to flight data communication scheduler 165, which may be wired or wireless. A wireless connection may be, for example, of a wireless local area network (WLAN) technology such as IEEE 802.11 (Wi-Fi), or other wireless communication technology; ¶ 0044: The communication terminal may then transmit the flight parameter data from the aircraft to a ground station via one or more satellites of a satellite system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sullivan and incorporate it into the system of Asenjo to improve communication system performance.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, Asenjo in view of Sullivan discloses the system as recited in claim 10, Asenjo does not explicitly disclose but Sullivan does discloses wherein the collection agent is configured to operate in association with a mobile communications device, a smart wearable device, a vehicle control unit of a manual or autonomous vehicle, and one or more Internet-of-Things (loT)-enabled traffic and road condition sensors disposed within the environment (see Sullivan, ¶ 0025: The remainder of the transmission capacity may be used for other communications, for example for aircraft passengers to send and receive data to the internet using various passenger devices onboard the aircraft, for example mobile phones, mobile stations, wireless communication terminals, personal digital assistant (PDAs), other handheld devices, netbooks, notebook computers, tablet computers, laptops, etc; ¶ 0056: Flight data controller 210 may access the prioritization table 215 to determine the data that will be transmitted from the aircraft via the communication terminal 155-a).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sullivan and incorporate it into the system of Asenjo to improve communication system performance.
 
Regarding claim 20, Asenjo in view of Sullivan discloses the system as recited in claim 19, Asenjo does not explicitly disclose wherein the autonomous vehicle is at least one of an autonomous land vehicle, an autonomous aerial vehicle, an autonomous amphibious vehicle, and an autonomous aquatic vehicle.
However, Sullivan discloses wherein the autonomous vehicle is at least one of an autonomous land vehicle, an autonomous aerial vehicle, an autonomous amphibious vehicle, and an autonomous aquatic vehicle (see Sullivan, ¶ 0028: the satellite communication system 100 provides for two-way communications between the aircraft 130 and the ground station 140 through the satellite system 105 and the gateway 115. In some examples, two-way communications may be between the aircraft 130 and the ground station 140 through the satellite system 105, the gateway 115, and networks 120).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sullivan and incorporate it into the system of Asenjo to improve communication system performance.
Also, it is well-known ot perform the teaching of wherein the autonomous vehicle is at least one of an autonomous land vehicle, an autonomous aerial vehicle, an autonomous amphibious vehicle, and an autonomous aquatic vehicle as evidenced by Kazemi (see Kazemi, ¶ 0019: an autonomous vehicle can be a ground-based autonomous vehicle (e.g., car, truck, bus, trains, etc.), an air-based autonomous vehicle (e.g., airplane, drone, helicopter, or other aircraft), autonomous vehicles that operate through a system of tunnels (e.g., subway), or other types of vehicles (e.g., watercraft)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo to improve autonomous vehicles performance (see Kazemi, ¶ 0003).

Regarding claim 22, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0214575 to Asenjo et al. (hereafter Asenjo) in view of US Pub. 2018/0205658 to Sullivan (hereafter Sullivan) and further in view of US Pub. 2019/0066506 to Kazemi et al. (hereafter Kazemi).

Regarding claim 2, Asenjo in view of Sullivan discloses the apparatus as recited in claim 1, Asenjo does not explicitly disclose wherein the environment comprises a geographic area including one or more road segments, and further wherein the environmental data comprises at least one of a location area indication of the collection agent, motion data of a vehicle or a human operator sensed by the collection agent executing on a wireless user equipment (UE) device placed within or associated with the vehicle or the human operator traversing at least a road segment and external data sensed by the sensors operating with the collection agent with respect to at least one of optical, infrared (IR), auditory, sonic, visual, aural, weather, and thermal data pertaining to a vicinity surrounding the vehicle or the human operator disposed within the environment.
However, Kazemi discloses wherein the environment comprises a geographic area including one or more road segments, and further wherein the environmental data comprises at least one of a location area indication of the collection agent, motion data of a vehicle or a human operator sensed by the collection agent executing on a wireless user equipment (UE) device placed within or associated with the vehicle or the human operator traversing at least a road segment and external data sensed by the sensors operating with the collection agent with respect to at least one of optical, infrared (IR), auditory, sonic, visual, aural, weather, and thermal data pertaining to a vicinity surrounding the vehicle or the human operator disposed within the environment (see Kazemi, ¶ 0020: The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle; ¶ 0021: the perception system can retrieve or otherwise obtain map data that provides detailed information about the surrounding environment of the autonomous vehicle. The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo for efficient identification of motion path through surrounding environment (see Kazemi, ¶ 0003).

Regarding claim 3, Asenjo in view of Sullivan discloses the apparatus as recited in claim 1, Asenjo does not explicitly disclose wherein the one or more processors is further caused to transmit the environmental data to a data consumption agent via a peer-to-peer communication network path.
However, Kazemi discloses wherein the one or more processors is further caused to transmit the environmental data to a data consumption agent via a peer-to-peer communication network path (see Kazemi, ¶ 0018: the vehicle intention system can publish intention messages that indicate the determined intention to one or more components or systems that consume the intention messages. As examples, the consumers of the intention messages can be components or systems that control the operation of the autonomous vehicle; components or systems that interact with human passengers of the autonomous vehicle; a remote computing system (e.g., a remote control system); and/or additional autonomous vehicles (e.g., located near the autonomous vehicle); ¶ 0094: the network(s) can include one or more of a local area network, wide area network, the Internet, secure network, cellular network, mesh network, peer-to-peer communication link and/or some combination thereof and can include any number of wired or wireless links).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kazemi and incorporate it into the system of Asenjo for efficient identification of motion path through surrounding environment (see Kazemi, ¶ 0003).

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo in view of Sullivan and further in view of US Pub. 2014/0241247 to Kempf et al. (hereafter Kempf).

Regarding claim 8, Asenjo in view Sullivan discloses the apparatus of claim 1, but does not explicitly disclose wherein at least one of the edge network node and the cloud-based datacenter node are implemented as one or more virtual machines in a network function virtualization (NFV) architecture.
However, Kempf discloses wherein at least one of the edge network node and the cloud-based datacenter node are implemented as one or more virtual machines in a network function virtualization (NFV) architecture (see Kempf, ¶ 0006: A control plane device in a cloud computing system executes a plurality of virtual machines for implementing network function virtualization (NFV)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein at least one of the edge network node and the cloud-based datacenter node are implemented as one or more virtual machines in a network function virtualization (NFV) architecture as taught by Kempf and incorporate it into the system of Asenjo for efficient implementation of cloud-based computer system.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as system claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Allowable Subject Matter
Claims 4, 5, 7, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0316764 to Ferreira et al. discloses captive portal-related control and management in a network of moving things.
US Pub. 2007/0153802 to Anke et al. discloses priority assignment of sensor data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464